TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00481-CV


                                  L. C. and S. B.-N., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                   FROM THE 146TH DISTRICT COURT OF BELL COUNTY
           NO. 302,716-B, THE HONORABLE ALAN MAYFIELD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               L.C. and S.B.-N. appeal from the trial court’s final order that (a) terminated

L.C.’s parental rights to her son, Kevin1 (age seven); (b) appointed a relative as the permanent

managing conservator of S.B.-N.’s son, Michael (age eleven); (c) appointed the father of S.B.-

N.’s son, Colin (age one), as the child’s managing conservator; and (d) granted S.B.-N.

supervised visitation of Michael and Colin.2 L.C. and S.B.-N. challenge the trial court’s denial

of a jury trial, and L.C. additionally challenges the evidentiary sufficiency supporting termination

of her parental rights. For the following reasons, we will reverse the trial court’s final order as to

S.B.-N. and L.C. and remand this cause for a new trial.




       1
          We refer to appellants by initials and the children by pseudonyms to protect the
children’s privacy. See Tex. R. App. P. 9.8(b).
       2
        The trial court’s order also terminated the parental rights of Kevin’s father, but he does
not appeal. Michael’s father was deceased at the time of trial.
                                       BACKGROUND

                In 2014, a court in Harris County appointed S.B.-N. permanent managing

conservator of her nephew, Kevin. The order granted the child’s mother, L.C., limited visitation

rights. Following that case, S.B.-N. lived in Austin with Kevin and S.B.-N.’s two children,

Michael and Colin.

                On August 18, 2018, the Department of Family and Protective Services received a

report from Kevin’s school that the five-year-old showed signs of physical abuse. A Department

investigator interviewed school staff the same day. Kevin’s teacher reported that she noticed

scratches and bruising on the child’s face. Kevin told his teacher that he “caught a whoopen”

from S.B.-N. because the teacher had called to report his misbehavior in class. The school nurse

discovered extensive scratches and bruising on Kevin’s neck, back, and chest. An independent

medical examination performed at the Department’s request found “significant new and old

bruising” on Kevin’s inner and outer thighs, feet, back, and upper chest. S.B.-N. told the

investigator that she “whooped [Kevin] yesterday for acting up in school” but expressed surprise

at the extent of the injuries.

                The Department gained temporary custody of the three children and petitioned

to terminate the rights of both mothers. Kevin and Michael were placed in foster care, and

Colin was placed with a relative. S.B.-N. participated in the case from the beginning, but the

Department did not serve L.C. until January 2019. At the time, the automatic-dismissal date for

the case was September 2, 2019. See Tex. Fam. Code § 263.401(a), (c) (requiring Department to

prosecute suit affecting parent-child relationship within twelve-month period and allowing one

180-day extension). In an order signed August 20, 2019, the trial court granted L.C.’s motion to

extend the suit for 180 days, determined that the new automatic-dismissal date was February 17,

                                               2
2020, and set the case for final trial on January 21, 2020. In a September 6, 2019 docket-control

and scheduling order, the trial court set a deadline for jury requests of October 29, the date of

the second permanency hearing. S.B.-N. filed a jury demand on October 8. On December 16,

the district clerk sent the parties notice that the case had been “reset for FINAL HEARING”

on January 14, 2020. On December 20, 2019, S.B.-N. filed a Motion to Set Trial for Jury. In

the motion, S.B.-N. requested that the trial court “hear this matter by submission” because she

had attempted to set it for a hearing on December 17 but was “told by the Court that the

docket was full.”

               The trial court took up S.B.-N.’s motion to set the case for jury trial at the

beginning of trial on January 14, 2020. L.C.’s attorney informed the court that L.C. was

“joining” in S.B.-N.’s motion. The Department urged the trial court to deny the motion, arguing

that the jury demand was “untimely” pursuant to local rules and that there was not “a lot of time”

to conduct a jury trial before the dismissal date. S.B.-N.’s counsel responded that the remaining

timeframe was “not [her] client’s fault and should not be held against her right to a jury trial.”

The trial court stated that “the request for jury trial was not timely filed under the local rules”

and that “there have been hearings since [the jury demand] was filed [but t]he issue was not

presented to the Court at that time.” The trial court concluded, “I find that [the jury demand] is

untimely and deny the motion for jury trial.” The trial court proceeded to trial on the merits.

               The Department asked the trial court to terminate L.C.’s rights to Kevin but

dropped its request to terminate S.B.-N.’s rights to her children. Instead, it asked the trial court

to appoint the relative caring for Michael as his permanent managing conservator and to appoint

Colin’s father as his permanent managing conservator; the Department also asked that S.B.-N. be

granted supervised visitation of her two children. At the end of the first day of trial, the trial

                                                 3
court reset the trial to resume on February 10, 2020. For reasons that are not clear from the

record, trial resumed instead on August 10, 2020. Over the two total days of trial, the trial court

heard testimony from the Department’s caseworker, S.B.-N., L.C., the children’s guardian ad

litem, L.C.’s godmother, and Colin’s father. The trial court rendered judgment finding by clear

and convincing evidence that L.C. had committed two statutory grounds for termination and that

termination was in the best interest of Kevin, see Tex. Fam. Code § 161.001(b)(1)(N), (O), (b)(2);

appointing Michael’s caretaker as his permanent managing conservator; and appointing Colin’s

father as his permanent managing conservator. L.C. and S.B.-N. each filed notice of appeal.


                                          DISCUSSION

The trial court’s denial of S.B.-N.’s request for jury trial

               We first address S.B.-N.’s sole appellate issue because we find it dispositive

of L.C.’s three issues as well. S.B.-N. contends that the trial court abused its discretion in

denying her request for a jury trial, which ruling we review for abuse of discretion. See In re

A.L.M.-F., 593 S.W.3d 271, 282 (Tex. 2019); E.E. v. Texas Dep’t of Fam. & Protective Servs.,

598 S.W.3d 389, 395 (Tex. App.—Austin 2020, no pet.). The test for abuse of discretion is

whether the trial court’s decision was “arbitrary, unreasonable, and without reference to

guiding principles.” A.L.M.-F., 593 S.W.3d at 282 (quoting Mercedes-Benz Credit Corp. v.

Rhyne, 925S.W.2d 664, 666 (Tex. 1996)).

               As in E.E. v. Texas Department of Family and Protective Services, this case

“involves two of the most sacred and precious rights protected by law—the right of a parent to

the ‘companionship, care, custody, and management of her child,’ . . . and the right of a litigant

to a jury trial.” 598 S.W.3d at 395–96 (citations omitted). We therefore “closely scrutinize” the



                                                 4
trial court’s denial of a jury trial. See id. at 396. Also, the wrongful denial of a jury trial is

presumed harmful unless the record demonstrates there were no genuine issues of fact to present

to a jury. Id. at 399.

                  It is well established that to perfect one’s right to a jury trial in a civil case, a jury

demand must be filed in writing within a “reasonable time before the date set for trial of the

cause on the non-jury docket, but not less than thirty days in advance,” Tex. R. Civ. P. 216; see

E.E., 598 S.W.3d at 396. However, if a pretrial scheduling order establishes a different deadline

for filing a jury demand, the scheduling order controls. E.E., 598 S.W.3d at 396. Because

S.B.-N. filed her jury demand on October 8, 2019—nearly three weeks before the deadline

specified in the scheduling order (October 29, 2019)—we conclude that the demand was timely

filed.3 See id.

                  Despite the timeliness of S.B.-N.’s jury demand, the Department contends that

the trial court properly denied the demand because (1) S.B.-N. neither paid the requisite jury fee

nor filed an official affidavit of indigency, see Tex. R. Civ. P. 216(b), 217, and (2) S.B.-N.’s

“repeated silence before the trial court about her request for a jury trial was subterfuge designed

to deny the trial court jurisdiction over this case in order to avoid a fair determination of the

merits of the Department’s concerns.” As to the former argument, we conclude that S.B.-N.

perfected her right to a jury trial. First, her jury demand states that she “requests the jury fee

be waived” under Rule 217 because she was previously found to be indigent by the judge in

the Harris County case. Secondly, her indigency was apparently not disputed. When this case

began, an associate judge signed temporary orders finding that S.B.-N. was an “indigent parent”

        3
          Although at trial the Department and court made reference to “local rules” under which
the jury demand was purportedly “untimely,” the Department has not provided a citation to any
local rule providing a jury-demand deadline, and we have not found one.
                                                      5
and that she should be appointed counsel. See Tex. Fam. Code § 107.013(a)(1) (requiring trial

court to appoint attorney ad litem to represent interests of “an indigent parent of the child who

responds in opposition to the termination or appointment”). In light of these circumstances, we

decline to hold that S.B.-N. failed to perfect her right to a jury trial because she did not file an

affidavit of indigence under Rule 217. See G.W. v. Texas Dep’t of Fam. & Protective Servs.,

No. 03-14-00580-CV, 2015 WL 658466, at *3 (Tex. App.—Austin Feb. 11, 2015, no pet.)

(mem. op.) (holding in similar circumstances that indigent parent’s jury demand was timely

despite failure to file affidavit of indigence).

                Because S.B.-N. perfected her right to a jury trial by timely filing her demand, the

Department was required to prove that conducting a jury trial would have disrupted the court’s

docket, impeded the ordinary handling of the court’s business, or injured the Department in some

way to overcome S.B.-N.’s perfected right. See A.L.M.-F., 593 S.W.3d at 283 (“When a jury

trial is available as a matter of right, a timely request is presumptively reasonable and ordinarily

must be granted absent evidence that granting the request would ‘(1) injure the adverse party,

(2) disrupt the court’s docket, or (3) impede the ordinary handling of the court’s business.’”

(quoting Halsell v. Dehoyos, 810 S.W.2d 371, 371 (Tex. 1991))); see also Tex. R. Civ. P. 220

(providing that cause may not be removed from jury docket over party’s objection); E.E.,

598 S.W.3d at 397 (noting that even if jury demand is untimely, court must conduct jury trial if

it can be done without interfering with court’s docket, delaying trial, or injuring opposing party

(quoting General Motors Corp. v. Gayle, 951 S.W.2d 469, 476 (Tex. 1997)); In re M.A., No. 14-

05-00579-CV, 2007 WL 2873307, at *2 (Tex. App.—Houston [14th Dist.] Oct. 4, 2007, no pet.)

(mem. op.) (While “a party may rebut the presumption [of a timely jury demand] by showing

that the granting of a jury trial would operate to injure the adverse party, disrupt the court’s

                                                   6
docket, or impede the ordinary handling of the court’s business . . . [s]uch evidence must appear in

the record.”). We conclude that the record does not support the trial court’s implied determination

that conducting a jury trial would have resulted in any of the requisite consequences sufficient

to overcome S.B.-N.’s presumptive right to a jury trial. See M.A., 2007 WL 2873307, at *2

(concluding that “there is no evidence rebutting the presumption that the mother’s request for a

jury trial was made a reasonable time before trial” and that trial court abused discretion in

denying request for jury trial).

               At the beginning of the January 14, 2020 trial—as the trial court considered

S.B.-N.’s motion for jury trial and the parties’ arguments—the Department did not put forth any

evidence of how it would be injured by a jury trial. The Department argued merely that the jury

demand was “untimely” (which argument we have already rejected) and that “the dismissal date

on this case is February 17th, and that’s, also, a concern because it doesn’t give us a lot of time

to, actually, get the jury trial.” This conclusory argument is insufficient to meet the Department’s

burden that it would have been injured in some way if the case proceeded to trial by jury.

Although in its appellate brief the Department argues that it would have been injured by the

“impossibility” of scheduling a jury trial between the final hearing date and the dismissal

date because the case would have had to be dismissed without any determination as to the

merits, it did not make that argument at the final hearing and the record does not prove that a

jury trial could not have commenced before the automatic dismissal date. See Tex. Fam. Code

§ 263.401(a) (providing that trial court’s jurisdiction over suit terminates one year after

Department is appointed temporary managing conservator unless court grants one 180-day

extension or has commenced trial on merits); In re K.Y., 273 S.W.3d 703, 708 (Tex. App.—

Houston [14th Dist.] 2008, no pet.) (providing that if suit is dismissed under Section 263.401,

                                                 7
Department may refile suit asserting same grounds for termination as originally alleged

but cannot maintain temporary custody of children without alleging new facts to support

termination); see also Tex. Fam. Code § 161.202 (allowing trial court to grant preferential setting

for final hearings in termination cases).

                We cannot infer from the record before us that the trial court’s docket would have

been disrupted by resetting the case for trial by jury or that the trial court’s business would have

been impeded as a result. For instance, neither the trial court nor the Department mentioned the

available upcoming jury dates before the automatic dismissal date. Indeed, the trial court noted

that it would “be back on February 10th” if any party needed “additional time to get additional

witnesses or whatever,” which date was seven days before the dismissal date. Apart from the

Department’s conclusory statement that there was not “a lot of time” to conduct a jury trial

before the dismissal date, we find no evidence demonstrating any harm to the Department or

disruption to the court were the trial to be reset for a jury trial. Although this Court has recently

held that a trial court may also consider whether a delay would be detrimental to the children’s

best interests, no evidence here supported such consideration. Cf. S.B. v. Texas Dep’t of Fam. &

Protective Servs., No. 03-20-00373-CV, 2020 WL 7414728, at *2–3 (Tex. App.—Austin Dec. 18,

2020, no pet.) (mem. op.) (concluding that trial court did not abuse discretion in denying jury

trial after parent made untimely demand where record contained concrete evidence of undue

delay, prejudice to Department, and harm to children). Accordingly, the presumption that

S.B.-N.’s jury demand was proper and should have been granted prevails, and we conclude that

the trial court abused its discretion in denying a jury trial.

                Nevertheless, the Department argues that S.B.-N. effectively waived her right to a

jury trial by “lying behind the log” after requesting a jury trial “early in the case” and “appearing

                                                   8
to accept a scheduling order that never anticipate[d] the need for a jury trial until the date of

the final hearing” when it was “impossibl[e]” to schedule a jury trial before the dismissal date.

Initially, we reject the Department’s implication that S.B.-N. did anything improper by timely

filing a jury demand pursuant to the trial court’s own scheduling-order deadline and then “lying

behind the log” because—once she perfected her right to a jury trial—she was entitled to proceed

as if the clerk’s office had properly placed the cause on the jury docket; she was not required to

take further action to ensure that right. See Rhyne, 925 S.W.2d at 666 (noting that trial court

clerk “performs the ministerial duty of placing a case on the jury docket” after party has timely

perfected right to jury trial by making jury demand and paying fee and that court may not then

remove case from jury docket over opposing party’s objection); see also Tex. R. Civ. P. 220

(providing that cause may not be removed from jury docket over opposing party’s objection).

               To support its waiver argument, the Department cites (a) two permanency

hearings—on October 15 and October 22, 2019—at which S.B.-N. purportedly did not object to

the trial court’s setting of the cause for a bench trial, and (b) the fact that S.B.-N. filed her motion

to set the case for jury trial on December 20, 2019—only twenty-five days before the case was

set for final bench trial on January 14, 2020—and did not seek a hearing on the motion until

the trial date. However, the reporter’s record does not contain transcripts from the two cited

permanency hearings, and we therefore cannot discern whether S.B.-N. “assented” to proceeding

with a bench trial, to the extent that such assent could support waiver. Cf. E.E., 598 S.W.3d at

398–99 (identifying two conflicting lines of cases in courts of appeals about whether party may

waive right to perfected jury trial by inaction in face of trial court proceeding to trial without

jury). Furthermore, the temporary orders entered after those permanency hearings state that “this

suit is set for trial on January 21, 2020,” without specifying that trial would be to the court.

                                                   9
               We also disagree with the Department’s second waiver complaint—that S.B.-N.

waited too long to file and set for hearing her motion to set the case for jury trial. The record

demonstrates that on December 16, 2019, the district clerk provided notice to the parties that the

case had been reset for “final hearing” to occur on January 14, 2020. Four days later, S.B.-N.

filed her motion to set case for jury trial, in which she asserted that she “attempted to set this

matter for a hearing on 12/17/19 but was told by the Court that the docket was full . . . [and thus]

prays that the Court hear this matter by submission.” S.B.-N. appears to have gleaned from the

trial court’s hearing notice that the court had removed the case from the jury docket and intended

to proceed with a bench trial. When she was unsuccessful in timely setting the matter for a

hearing, S.B.-N. took up the issue at the beginning of the final trial date. Under the circumstances,

we fail to see what more she could have done to indicate to the trial court that she was standing

on her perfected right and was not, in fact, waiving it. Furthermore, under either line of cases we

identified in E.E., we hold that S.B.-N. preserved her right to a jury trial because (a) her motion

to set case for jury trial effectively served as an “affirmative” indication that she intended to

stand on her perfected right to a jury trial, and (b) she obtained an adverse ruling on the issue.

See id., (comparing cases requiring party to object or affirmatively indicate it intends to stand on

perfected right to jury trial to avoid waiver of right with cases merely requiring party to obtain

adverse ruling on jury demand to avoid waiver). We, therefore, conclude that the trial court

abused its discretion in denying S.B.-N.’s request for a jury trial.


L.C.’s reliance on S.B.-N.’s jury demand

               In her first issue, L.C. similarly complains that the trial court abused its discretion

in denying the parties a jury trial and asserts that she preserved error on the issue, even though


                                                 10
she did not personally make the jury demand, by joining S.B.-N.’s Motion to Set Trial for Jury and

indicating to the trial court that she intended to rely on S.B.-N.’s perfected jury demand. We agree.

               When any party perfects a right to a jury trial, that right inures to the benefit of the

other parties to the action. See Brubaker v. Brubaker, No. 03-18-00273-CV, 2019 WL 6205518,

at *3 (Tex. App.—Austin Nov. 21, 2019, no pet.) (mem. op.) (collecting cases). Furthermore, a

trial court may not withdraw a case from the jury docket on its own initiative over the objection

of any party. In re J.M., No. 12-19-00353-CV, 2020 WL 1528054, at *7–8 (Tex. App.—Tyler

Mar. 31, 2020, no pet.) (mem. op.) (in parental-termination case, holding that father was entitled

to rely on mother’s jury demand and that trial court was not permitted to remove case from jury

docket over father’s objection); Bank of Houston. v. White, 737 S.W.2d 387, 388 (Tex. App.—

Houston [14th Dist.] 1987, orig. proceeding) (holding that trial court was not authorized to

remove case from jury docket once it has been properly placed thereon if “any party adversely

affected objects to such removal”). Because S.B.-N. perfected her right to a jury trial and the

cause was thus properly on the jury docket, L.C. was entitled to rely on the perfected right to jury

trial, and we conclude that the trial court’s explicit ruling on S.B.-N.’s jury demand served also

as a ruling on L.C.’s derivative jury demand. See O’Quinn v. Hall, 77 S.W.3d 452, 458 (Tex.

App.—Corpus Christi–Edinburg 2002, no pet.) (in considering error preservation, holding that

trial court’s ruling on one party’s motion to transfer venue in which another party has joined

serves as ruling obtained by joining party even if that party is not expressly mentioned in ruling).

               Therefore, L.C.’s challenge to the trial court’s ruling is properly before this

Court in light of: S.B.-N.’s timely jury demand and the benefit thereof inuring to L.C.; L.C.’s

representation to the court that she joined in S.B.-N.’s motion for a jury trial; and the trial court’s

adverse ruling on the matter. See Tex. R. App. P. 33.1 (providing that to preserve error for

                                                  11
appellate review, record must demonstrate that party made complaint to trial court by timely

request, objection, or motion that stated grounds for requested ruling and that trial court ruled on

request or motion); J.M., 2020 WL 1528054, at *9 (holding that father, who expressed intention

to rely on mother’s jury demand, did not waive right to jury trial by participating in bench trial

when he had objected to trial court’s striking of mother’s jury demand, and he thus preserved

error); see also E.E., 598 S.W.3d at 398–99 (concluding that parent preserved right to jury trial

by obtaining adverse ruling on jury demand); Coleman v. Sadler, 608 S.W.2d 344, 346 (Tex.

App.—Amarillo 1980, no writ) (holding that party preserved error and did not waive issue about

jury demand where he made timely demand, paid requisite fee, presented demand to trial court,

and obtained adverse ruling). Because we have held that the trial court abused its discretion in

denying S.B.-N.’s request for a jury trial, it follows that the trial court abused its discretion in

denying L.C.’s request also.


Whether the error was harmful

               Having determined that the trial court erred in denying S.B.-N. and L.C. a jury

trial, we presume that the error was harmful unless the record demonstrates that there were

no genuine issues of fact to present to a jury. See E.E., 598 S.W.3d at 399; see also Halsell,

810 S.W.2d at 372 (“A refusal to grant a jury trial is harmless error only if the record shows that

no material issues of fact existed and an instructed verdict would have been justified.”). The

record demonstrates that there are material issues of fact.

               At trial, there was conflicting evidence regarding the children’s best interest and

grounds for termination: Michael’s desires and the best placement for him, especially given his

medical condition; the extent to which L.C. completed or put forth a good-faith effort to


                                                 12
complete her court-ordered services and what efforts the Department made to assist her with

completing services, including her requests for visitation with Kevin; and whether S.B.-N. would

be an appropriate caregiver for her children based on her past conduct and present circumstances

in light of skills she had acquired by participating in court-ordered services. This evidence raised

material fact issues such that an instructed verdict terminating L.C.’s parental rights and granting

S.B.-N. only supervised visitation, while granting managing conservatorship to Michael’s relatives,

would not have been justified. See M.A., 2007 WL 2873307, at *3 (holding that conflicting

evidence regarding extent of mother’s continued drug use, her ability to provide for child, and

whether she or grandfather would be better caretaker of child raised fact issues such that

instructed verdict would have been improper and, therefore, trial court’s refusal to grant jury trial

was harmful error); In re A.S., 241 S.W.3d 661, 666 (Tex. App.—Texarkana 2007, no pet.)

(holding that wrongful denial of jury trial constituted harmful error in case concerning

modification of conservatorship because child’s best interest and whether there had been

material and substantial changes in circumstances were material fact questions); In re M.N.V.,

216 S.W.3d 833, 835 (Tex. App.—San Antonio 2006, no pet.) (holding that testimony from

parent that she did not want her rights terminated, and evidence that she had in part completed

her family service plan were sufficient to present material issues of fact as to best-interest

determination, even in light of evidence of prior drug abuse); In re J.C., 108 S.W.3d 914, 917

(Tex. App.—Texarkana 2003, no pet.) (holding that parent’s testimony that termination would

not be in best interest of child was sufficient to defeat motion for instructed verdict).

Accordingly, we sustain S.B.-N.’s sole issue and L.C.’s first issue and hold that the trial court’s

denial of a jury trial was harmful error.



                                                 13
Legal sufficiency of evidence to support termination

               Although we have sustained L.C.’s first issue, we must also consider the

challenges in her second and third issues to the legal sufficiency of the evidence supporting

termination because if we were to sustain either issue, L.C. would be entitled to rendition of

judgment rather than remand for a new trial. See In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)

(“Rendition of judgment in favor of the parent would generally be required if there is legally

insufficient evidence.”). In evaluating the legal sufficiency of the evidence, we look at “all the

evidence in the light most favorable to the finding to determine whether a reasonable trier of fact

could have formed a firm belief or conviction that its finding was true.” Id. We “assume that the

factfinder resolved disputed facts in favor of its finding if a reasonable factfinder could do so”

and “disregard all evidence that a reasonable factfinder could have disbelieved or found to have

been incredible.” Id. If after reviewing the evidence, including undisputed evidence that does

not support the findings, we conclude that no reasonable factfinder could have formed a firm

belief or conviction that the Department carried its evidentiary burden, the evidence is legally

insufficient. Id.

               In her second issue, L.C. challenges the legal sufficiency of the evidence

supporting the district court’s finding under Subsection (N) but does not address its finding

under Subsection (O). See Tex. Fam. Code § 161. 161.001(b)(1)(N), (O). However, we will not

review the legal sufficiency of the Subsection (N) finding because “[o]nly one predicate finding

under Section 161.001(b)(1) is necessary to support a judgment of termination.” See In re N.G.,

577 S.W.3d 230, 233 (Tex. 2019) (per curiam); see also J.G. v. Texas Dep’t of Fam. & Protective

Servs., 592 S.W.3d 515, 523 (Tex. App.—Austin 2019, no pet.) (noting that when appellant does



                                                14
not challenge each predicate finding made by trial court, appellate court need not review

unchallenged findings except for those made under Subsection (D) or (E)).

               In her third issue, L.C. challenges the legal sufficiency of the evidence supporting

the trial court’s finding that termination of her parental rights is in Kevin’s best interest. See

Tex. Fam. Code § 161.001(b)(2). Courts use the non-exclusive Holley factors to determine the

best interest of the child. See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). The

factors consist of: (1) the child’s wishes; (2) the child’s present and future emotional and

physical needs; (3) any emotional and physical danger to the child, now and in the future; (4) the

parenting abilities of the person seeking custody; (5) the programs available to assist these

individuals in promoting the best interest of the child; (6) the plans for the child by the individual

or agency seeking custody; (7) the stability of the proposed home or proposed placement; (8) the

parent’s acts or omissions that may indicate that the existing parent-child relationship is not

appropriate; and (9) any excuse for the parent’s acts or omissions. Id.

               L.C. contends the evidence is legally insufficient because the Department failed to

put on evidence regarding several of the Holley factors, such as Kevin’s desires and programs

available to assist L.C. if she regained custody. But the absence of evidence of some of these

considerations does “not preclude a factfinder from reasonably forming a strong conviction or

belief that termination is in the child’s best interest.” See In re C.H., 89 S.W.3d 17, 27 (Tex.

2002); see also L.R.J.M. v. Texas Dep’t of Fam. & Protective Servs., No. 03-20-00274-CV, 2020

WL 6140307, at *4 (Tex. App.—Austin Oct. 15, 2020, no pet.) (mem. op.) (noting that “[t]he

Holley factors are not exhaustive, [and] not all factors must be proved” to justify termination).

After reviewing the record, we agree that the Department met its burden.



                                                 15
              The Department did not put on evidence regarding the precise circumstances that

led to Kevin’s removal from L.C. in 2014, but the children’s guardian ad litem testified that

Kevin had been diagnosed with post-traumatic stress disorder because of his time with L.C. The

district court abated L.C.’s visits until the child’s therapist recommended allowing them to

resume, but that never occurred. Moreover, L.C. refused to provide the Department with her

address. She gave the caseworker the address of her godmother who testified at trial that L.C.

had not lived there for months and that L.C. now “lives with her brother in Pasadena.” The

Department caseworker testified that L.C. told her she can provide for Kevin because she “owns

her own business” cleaning houses, but L.C. never complied with the caseworker’s request for

documentation of her earnings.

              Also relevant is L.C.’s lack of progress in treating her mental-health issues. See

In re K.S.O.B., No. 01-18-00860-CV, 2019 WL 1246348, at *25 (Tex. App.—Houston [1st Dist.]

Mar. 19, 2019, no pet.) (mem. op.) (explaining that “a parent’s lack of progress in managing

her mental-health conditions is relevant to the best-interest determination”). The caseworker

testified that the Department requested that L.C. seek mental-health treatment at My Health

My Resources (MHMR) and attend individual counseling. L.C. argues that she passed her

psychological evaluation and was successfully discharged from individual counseling. However,

the caseworker testified that L.C. was discharged because the therapist believed she was not

capable of further progress and could not care for Kevin independently. L.C. told the caseworker

that she “was going” to MHMR but the caseworker never received any follow-up reports.

              The caseworker testified that Kevin has been in the same foster home since the

beginning of this case and that he has shown “continual improvement.” She testified that it

would be “detrimental” to return him to L.C. The guardian ad litem testified that Kevin is

                                              16
“doing amazing” in his foster home and has made “unbelievable progress” with his behavioral

issues. The guardian recommended termination of L.C.’s rights so that Kevin could be adopted

by his foster family.

               The record, considered in the appropriate light, allows a reasonable factfinder to

form a firm belief or conclusion that L.C. would be unable to provide Kevin with a safe and

stable home. See In re F.M.E.A.F., 572 S.W.3d 716, 726 (Tex. App.—Houston [14th Dist.]

2019, pet. denied) (“A child’s need for permanence through the establishment of a stable,

permanent home is the paramount consideration in a best-interest determination.”). We therefore

cannot conclude that the evidence is legally insufficient to support the trial court’s finding that

termination of L.C.’s rights is in the best interest of Kevin. We accordingly overrule L.C.’s third

issue challenging the legal sufficiency of the evidence and need not address her challenges to the

factual sufficiency of the evidence because we have sustained her first issue. See In re J.O.A.,

283 S.W.3d 336, 347 (Tex. 2009) (noting that remand for new trial is appropriate judgment when

appellate court finds evidence to be factually insufficient); see also Tex. R. App. P. 47.1, 47.4.


                                         CONCLUSION

               Having sustained S.B.-N.’s sole issue and L.C.’s first issue by determining that

the trial court abused its discretion in denying those parties’ rights to a jury trial, and that the

error was harmful, we reverse the trial court’s final order as to S.B.-N. and L.C. and remand this

cause for a new trial by jury. We instruct the district court to commence the trial no later than

180 days after the mandate is issued by this Court. See Tex. R. App. P. 28.4(c).




                                                 17
                                          __________________________________________
                                          Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith
 Concurring and Dissenting Opinion by Justice Smith

Reversed and Remanded

Filed: March 26, 2021




                                             18